J-A20011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ANTONIO TREVELLE LANKO                  :
                                         :
                    Appellant            :   No. 1671 WDA 2019

    Appeal from the Judgment of Sentence Entered September 26, 2019
    In the Court of Common Pleas of Fayette County Criminal Division at
                      No(s): CP-26-CR-0000022-2018

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                      FILED NOVEMBER 13, 2020

      Antonio Travelle Lanko appeals from the judgment of sentence of thirty-

one to sixty-two years of imprisonment imposed after a jury convicted him of

third-degree murder, receiving stolen property, possession of a firearm

prohibited, firearms not to be carried without a license, and tampering with

physical evidence. We affirm.

      The trial court offered the following summary of the facts underlying

Appellant’s convictions:

            On November 3, 2017, at approximately 12:57 p.m., the
      Uniontown branch of the Pennsylvania State Police received a call
      in reference to shots being fired in the area of the Bierer Wood
      Acres, specifically in the area known as MacArthur Terrace.
      Trooper Joshua Wiskeman and his partner, Trooper Daniel Biddle,
      were the responding officers. Upon arrival at the scene, it was
      determined that a female victim was lying in the doorway of 86
      Macarthur Terrace and was unresponsive. Three individuals were
      standing around the victim.      One of these individuals was
      Appellant. Troopers on the scene were informed the victim was
      suffering from a panic attack. The Pennsylvania State Police
J-A20011-20


     began conducting CPR on the victim. At the time, no gun shot
     wounds were immediately visible and there was no blood. Shortly
     thereafter, Emergency Medical Services arrived at the scene.
     Trooper Wiskeman and Trooper Biddle went upstairs where they
     located a Mr. Harris exiting from the shower. The Troopers
     instructed Mr. Harris to come downstairs and he complied. The
     Troopers then learned from the EMS personnel that there was a
     gunshot wound to the victim’s back. Trooper Wiskeman contacted
     his supervisor to have additional patrol units dispatched to the
     scene to aid in the investigation. The crime unit was also
     dispatched to the scene.

           Trooper Wiskeman began to question Mr. Harris and
     inquired as to why Mr. Harris had gone upstairs to take a shower,
     Mr. Harris responded that “[the victim] was all sweaty when we
     carried her in, and I had to take a shower”. Trooper Wiskeman
     subsequently exited the apartment and began to secure the scene
     by roping off approximately a hundred yards of the crime scene
     which included the vehicle. The Troopers then began to question
     other individuals located in the same housing complex in which
     the incident took place.

           Trooper Wiskeman testified that he observed Appellant
     acting in an emotional and confused state. When the Troopers
     questioned Appellant about what happened to the Victim, he
     would give a delayed response and then an excited reply, as
     though he had to think about his response. Appellant never
     informed Trooper Wiskeman that the victim had been shot.
     Trooper Wiskeman also testified that Uniontown Hospital is
     located next to the crime scene and is visible in some crime scene
     photographs. Appellant told Trooper Wiskeman that the victim
     was suffering a panic attack. Trooper Wiskeman did not learn that
     the victim had been shot until EMS had arrived and examined her
     sometime later.

           Trooper Ed Burnworth arrived on scene after Troopers
     Wiskeman and Biddle. Trooper Burnworth spoke with Appellant.
     Appellant informed Trooper Burnworth that he and the victim had
     arrived at the scene together in the Jeep. Appellant also told
     Trooper Burnworth that as he and the victim were turning into the
     area of Bierer Wood Acres, they heard an audible “pop” sound.

           Mr. Keith Lewis, a resident of Bierer Wood Acres, testified
     that he heard a gunshot on the afternoon of November 3, 2017

                                   -2-
J-A20011-20


        outside of his home. He immediately opened his window to look
        out. Mr. Lewis observed Appellant hand a gun to Mr. Robert
        Harris, who subsequently ran into his apartment with the same.
        Appellant then begins to drag the victim toward the Apartment.
        Appellant then hit the victim in her face four times. Appellant
        then, assisted by Mr. Harris and Ms. Jazmin Robinson, carr[ied
        the] victim to the Apartment belonging to Mr. Harris.

               Appellant testified that he and the victim had driven to
        Bierer Wood Acres together on November 3, 2017 after consuming
        alcohol. Upon entering the complex, Appellant observed a man
        who had previously shot Appellant. Appellant became angry and
        proceeded to tell the victim to stop the vehicle. Appellant then
        testified he grabbed a gun from the victim’s purse. After being
        persuaded by the victim not to shoot the man, Appellant testified
        that he was attempting to remove the bullet from the gun and the
        gun discharged. Appellant testified that the victim then slumped
        over and that he did not know if she was having a panic attack or
        if she had been shot. Appellant testified that he did not call 911,
        nor did he take the victim to the nearby hospital because he was
        panicking. Appellant also testified that his panicked state led him
        to give a false statement to the police.

Trial Court Opinion, 1/29/20, at 2-5 (citations and unnecessary capitalization

omitted).

        Upon this evidence, the jury convicted Appellant of the above-

referenced crimes and, after ordering a presentence investigation report

(“PSI”), the trial court imposed the aforementioned term of incarceration,

which     comprises   statutory-maximum      consecutive   sentences    for   the

convictions. Appellant filed a timely post-sentence motion contending that

the aggregate sentence was excessive and unduly harsh to address his

rehabilitative needs.    The trial court denied Appellant’s motion without a

hearing.




                                       -3-
J-A20011-20


      Appellant filed a timely notice of appeal.       The trial court ordered

Appellant to file a concise statement of errors complained of pursuant to

Pa.R.A.P. 1925(b), but Appellant did not comply. However, Appellant sought,

and the trial court granted, leave to file his statement nunc pro tunc. The trial

court subsequently authored an opinion addressing the issues raised therein,

which are the issues Appellant asks this Court to review:

      [1.] Did the trial court err in denying Appellant’s motion for a
      mistrial when a juror expressed to the other jurors that she
      believed appellant was guilty prior to the beginning of trial?

      [2.] Did the trial court err in denying Appellant’s motion in limine
      to exclude statements the investigating officers made during the
      interrogation of appellant when the recording of the interrogation
      was played for the jury?

      [3.] Did the trial court err in denying Appellant’s motion in limine
      to exclude statements made by a third party during multiple
      recorded telephone conversations with appellant that were played
      for the jury?

      [4.] Did the sentencing court impose a harsh, severe, and
      manifestly unreasonable and excessive sentence in light of the
      circumstances surrounding the alleged incident?

Appellant’s brief at 7 (unnecessary capitalization omitted).

      We begin with a review of the law applicable to Appellant’s claim that

juror misconduct warranted the grant of a mistrial. “A mistrial is an extreme

remedy that is required only where the challenged event deprived the accused

of a fair and impartial trial.” Commonwealth v. Smith, 131 A.3d 467, 475

(Pa. 2015) (internal quotation marks omitted). “[T]he refusal of a new trial

on grounds of alleged misconduct of a juror is largely within the discretion of


                                      -4-
J-A20011-20


the trial judge. When the facts surrounding the possible misconduct are in

dispute, the trial judge should examine the various witnesses on the question,

and his findings of fact will be sustained unless there is an abuse of discretion.”

Commonwealth v. Cosby, 224 A.3d 372, 426 (Pa.Super. 2019) (internal

quotation marks omitted), appeal granted in part on other grounds, 9 MAL

2020, 2020 WL 3425277 (Pa. June 23, 2020).

      While “[t]he right to be judged by a fair and impartial jury of one’s peers

is, of course, firm and well-established,” our Supreme Court has held “that

not every act of juror misconduct warrants the declaration of a mistrial.”

Commonwealth v. Flor, 998 A.2d 606, 639 (Pa. 2010) (citations omitted).

Rather, “[o]nly when there has been prejudice to the accused does an act of

juror misconduct require the granting of a new trial.” Id. The moving party

bears the burden of proving prejudice. See Commonwealth v. Pope, 14

A.3d 139, 145 (Pa.Super. 2011).

      Here, after the jury was empaneled, but before opening statements

were made, Juror #113 expressed her frustration at having to cancel several

doctors’ appointments by saying aloud in the jury room,” this is great, so he

kills someone, and I have to rearrange my whole life.” N.T. Trial, 8/5-7/19,

at 150.    Juror #337 later reported the comment to the court.               After

interviewing each of the jurors, the trial court removed Juror #113 and

replaced her with an alternate, but denied Appellant’s motion for a mistrial.




                                       -5-
J-A20011-20


      Appellant’s argument that he was prejudiced by Juror               #113’s

misconduct, such that a new trial was required, is as follows in its entirety:

            It is clear that Appellant was prejudiced as a result of the
      statement.     Juror #113 made the statement following jury
      selection but before opening statements. The jurors discussed the
      comment and felt it was necessary to bring it to the trial court’s
      attention. Further, as stated above, Juror #337 was so upset that
      she began to cry when questioned by defense counsel. As such,
      Appellant could not have a fair and impartial trial based upon the
      statements of Juror #113.

Appellant’s brief at 14 (citations omitted).

      The trial court explained its conclusion that no mistrial was warranted

as follows:

             Juror #337 approached the tipstaff and law clerk of this
      Court and informed them of the comments of Juror #113. This
      information was then relayed by the staff to the court.
      Subsequently, each juror was brought out, one at a time, to the
      witness stand and questioned. Each juror was questioned by the
      court, the assistant district attorney, and the defense attorney.
      Jurors were asked whether they heard the statement and whether
      or not it would have any influence over their respective abilities to
      sit as jurors and be impartial in weighing the facts presented at
      trial. Each juror indicated that they either did not hear the
      statement, or that they heard it and were concerned over the
      ability of Juror #113 to be impartial. All jurors who heard the
      statement indicated that it would not influence their deliberations
      and they could remain fair and impartial.

              ....

             Through th[e] court’s questioning of each juror regarding
      the incident, and the indications from the jury panel that these
      statements would not influence or color their ability to sit as
      objective jurors in this case, th[e] court denied the request for a
      mistrial. While the court was initially concerned that the jury
      panel may have been exposed to extraneous information from
      Juror #113, it became clear as we questioned each juror
      individually that the only information the panel received from this

                                      -6-
J-A20011-20


      juror was her opinion which was a result of her frustration in being
      selected. Her opinion in no way related to a central issue in the
      case, did not provide the jury with any information they did not
      have before them at trial and was not emotional or inflammatory
      in nature. The court found the testimony of the individual jurors
      to be credible and determine[d] that an objective typical juror
      would not be affected by her comments. The burden of proving
      whether this extraneous influence was prejudicial is on the moving
      party and the court finds that Appellant has failed to sustain this
      burden.

            The grounds for a mistrial must be so severe and
      uncorrectable that a party is denied a fair and impartial trial. This
      Court determined that the grounds sought for a mistrial were
      corrected by removing the juror in question and questioning the
      remaining jurors who all indicated that they could proceed in a fair
      and impartial manner. As such, we believe that a mistrial would
      have been an improper remedy[.]

Trial Court Opinion, 1/29/20, at 6-7 (citations and unnecessary capitalization

omitted).

      From this, it is clear that the trial court followed the applicable law to

the letter. Further, its factual determinations are supported by the record.

Each juror who actually heard what Juror 113 said understood it as an

expression   of   frustration   that   she   had   to   cancel   specialist   medical

appointments that had been difficult to obtain, not as an indication that she

had knowledge of facts or evidence that pointed to Appellant’s guilt. See N.T.

Trial, 8/5-7/19, at 118-48. Additionally, none of the jurors in the juror room

expressed agreement with Juror 113’s opinion, and they all stated

unequivocally to the court that her statement would not interfere with their

abilities to render a fair and impartial decision based upon the evidence and

the court’s instructions. Id. There is no basis for us to conclude that the trial

                                        -7-
J-A20011-20


court abused its discretion in concluding that a mistrial was unwarranted

because Appellant was not prejudiced. Appellant’s first issue is meritless.

      We next consider Appellant’s evidentiary challenges, mindful of our

standard of review.

      The admissibility of evidence is a matter addressed solely to the
      discretion of the trial court, and may be reversed only upon a
      showing that the court abused its discretion. For there to be abuse
      of discretion, the sentencing court must have ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Johnson, 179 A.3d 1105, 1119-20 (Pa.Super. 2018)

(internal citations and quotation marks omitted).

      Appellant contends that the trial court improperly denied his motion in

limine seeking to exclude hearsay evidence.         More specifically, Appellant

claims that the trial court erred in allowing the Commonwealth to introduce

hearsay evidence in two instances: (1) statements of the officers made during

the interrogation of Appellant; and (2) statements made by third parties in

recorded telephone calls Appellant made from jail. See Appellant’s brief at

14-18.

      Hearsay is an out-of-court statement offered for the truth of the matter

asserted. See, e.g., Commonwealth v. Manivannan, 186 A.3d 472, 482

(Pa.Super. 2018).     A “statement” is “a person’s oral assertion, written

assertion, or nonverbal conduct, if the person intended it as an assertion.”

Pa.R.E. 801(a). “Communications that are not assertions are not hearsay.


                                     -8-
J-A20011-20


These     would   include   questions,   greetings,   expressions   of   gratitude,

exclamations, offers, instructions, warnings, etc.”      Pa.R.E. 801, Comment.

Further, “[a]n out-of-court statement is not hearsay when it has a purpose

other than to convince the fact finder of the truth of the statement.”

Commonwealth v. Busanet, 54 A.3d 35, 68 (Pa. 2012).

        Appellant does not challenge the admission of the out-of-court

statements he made during the interview or the telephone conversations.

Such statements may be entered into evidence pursuant to the hearsay

exception for admissions by a party. See Commonwealth v. Simmons, 662

A.2d 621, 635 (Pa. 1995) (“[V]oluntary extrajudicial statements made by a

defendant may be used against a defendant even though they contain no

admission of guilt.”).

        As to the phone calls, Appellant only generally complains about hearsay

without indicating what particular statements were improperly admitted. The

closest he comes to identifying hearsay in the phone conversations is to state

“certain conversations included celebrations that Appellant would be released

on the basis that the victim died from a medical emergency as opposed to a

gunshot wound.” Appellant’s brief at 18-19.

        As to the interrogation, Appellant cites numerous statements made by

the officers which he contends constituted inadmissible hearsay. See id. at

15-17.    For example, Appellant claims that the following were improperly-

admitted hearsay statements:


                                         -9-
J-A20011-20


     Tony, how do you explain the gun? Let’s go back to the gun. How
     do you explain the gun?

     We have the gun.

     We have the gun that you handed Robert. Do you want to know
     where it was found? It was found in the back storage shed behind
     there. He put it there.

     She had a family. Don’t you think her family deserves the truth?

                ....


     I want to know what happened. Why did you shoot your friend?

     I’m telling you, everybody that we spoke with today has already
     told us that you two were the only two in that vehicle. All right?
     You’re seen coming out of the vehicle after a gunshot is heard
     handing a firearm off to Robert. He runs it in the house. Comes
     back out and helps you move her to where she’s safe. Marcus
     helps you. Tony we know. We just want (unintelligible). That
     other chick helped you. That other chick drove around you guys
     and then comes over and helps too.

                ....

     Robert running out. You hand him the firearm. He put it in his
     waste (sic) band. He runs it into the house. He comes out. He
     helps you carry her.

     Handing him a firearm and running it to the house. So you could
     get the fuck rid of it. That’s why.

Id. at 15-16.

     The trial court offered the following rationale for allowing the entirety of

the interrogation and phone conversations to be played:

     We . . . believe that attempting to extract the questions and just
     play the answer for the [j]ury would lead to confusion since the
     jurors would have no context for the answer without a preceding
     question. As such statements are relevant to the case at bar, are

                                    - 10 -
J-A20011-20


      not unfairly prejudicial to Appellant, and the omission of the same
      could lead to confusion and misleading of the jurors, it was proper
      to play the tapes in their entirety for the jury[.]

Trial Court Opinion, 1/29/20, at 9.

      We discern no error or abuse of discretion. Most of the “statements”

about which Appellant complains do not constitute hearsay either because

they are not assertions or they were not offered to convince the jury as to the

truth of the matter asserted. First, questions are not assertions, and thus are

not hearsay.    See Pa.R.E. 801, Comment.         Second, there was nothing

improper about admitting statements that were not offered to prove the truth

of the matters asserted, but to explain why Appellant made the statements

that he made in response. It is obvious that the Commonwealth did not offer

the evidence to establish that the victim had a family, that the victim’s cause

of death was not a gunshot wound, or that the police had the gun.

      To the extent that the statements of other witnesses to the events of

the evening in question arguably could have been considered for their truth

rather than to provide context for Appellant’s statements, this Court has ruled

that they need not be redacted from the interrogation of the defendant if the

witnesses testify at trial and are subject to cross-examination.             In

Commonwealth v. Kitchen, 730 A.2d 513 (Pa.Super. 1999), the trial court

issued a pretrial ruling that the Commonwealth could not offer, inter alia, “any

police comments that informed [the defendant] that there were witnesses who

had enlightened them regarding [her] connection to the murder.” Id. at 521.


                                      - 11 -
J-A20011-20


Specifically,   the   videotaped   interrogation   of   the   defendant   included

statements made to her by police officers indicating that they would not be

accusing her of murder if they did not have a solid case, that witnesses had

connected her to the murder, and that her paramour co-defendant was in

custody. Id. at 518.

      This Court reversed the prohibition, explaining as follows:

      [W]e fail to see why such comments should be excluded from the
      tapes since the criminal complaint and attached affidavit of
      probable cause reveal the identity of these witnesses and the
      Commonwealth avers that they will testify at [the defendant’s]
      trial. The comments were not prejudicial to [the defendant], were
      not inflammatory and do not constitute hearsay evidence since
      the witnesses will allegedly testify at [the defendant’s] trial and
      can be cross-examined by [her] counsel. Hence, any comments
      regarding witnesses who will connect [the defendant] to the
      murder can be included in the videotapes displayed to the jury.

Id. at 521.

      The instant appeal is not materially distinguishable from Kitchen. As

the Commonwealth aptly and succinctly explains:

      [The troopers interrogating Appellant] informed [him] that they
      could connect [him] to the murder of the victim based on
      statements from eyewitnesses, including Keith Lewis, Daesha
      Body, Rankin Martz, and Robert Harris, Jr. All of these witnesses
      testified at trial and were subject to cross-examination by
      Appellant. Based on Kitchen, those statements did not constitute
      hearsay and were not inflammatory.

Commonwealth’s brief at 11. Accordingly, Appellant’s second and third issues

lack merit.




                                      - 12 -
J-A20011-20


      In his final issue, Appellant seeks to challenge the discretionary aspects

of his sentence. The following legal principles govern our consideration of his

claim:

      An appellant is not entitled to the review of challenges to the
      discretionary aspects of a sentence as of right. Rather, an
      appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction. We determine whether the
      appellant has invoked our jurisdiction by considering the following
      four factors:

            (1) whether appellant has filed a timely notice of
            appeal; (2) whether the issue was properly preserved
            at sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect; and (4) whether there is a substantial question
            that the sentence appealed from is not appropriate
            under the Sentencing Code.

Commonwealth v. Lucky, 229 A.3d 657, 663–64 (Pa.Super. 2020) (internal

quotation marks omitted).

      Appellant filed a timely notice of appeal and preserved the issue in a

timely post-sentence motion seeking reconsideration of his sentence.

Appellant’s brief contains a statement of reasons relied upon for his challenge

to the discretionary aspects of his sentence as required by Pa.R.A.P. 2119(f).

Thus, we consider whether Appellant has raised a substantial question.

      Appellant avers that the aggregate sentence is unreasonable and

excessive in light of the conduct at issue, and that the trial court failed to

articulate a reasonable basis for imposing statutory maximum sentences on

all counts. See Appellant’s brief at 20. We conclude that Appellant has raised

substantial questions. See, e.g., Commonwealth v. Vega, 850 A.2d 1277,


                                    - 13 -
J-A20011-20


1281 (Pa.Super. 2004) (determining the appellant raised a substantial

question with the claim that the sentence was grossly disproportionate to “the

facts    surrounding      the     criminal     episode    and   his   background”);

Commonwealth v. Simpson, 829 A.2d 334, 338 (Pa.Super. 2003) (holding

substantial question was presented by allegation that trial court failed to state

sufficient reasons for the sentence imposed).            Accordingly, we proceed to

review the merits of his challenge.1

        “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Edwards, 194

A.3d 625, 637 (Pa.Super. 2018) (cleaned up).              “We cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

Hence, we review the sentencing court’s sentencing determination for an

abuse of discretion.

        In this context, an abuse of discretion is not shown merely by an
        error in judgment. Rather, the appellant must establish, by
        reference to the record, that the sentencing court ignored or
        misapplied the law, exercised its judgment for reasons of
        partiality, prejudice, bias or ill will, or arrived at a manifestly
        unreasonable decision.
____________________________________________


1 In the body of his brief, Appellant also argues that the trial court improperly
punished him for crimes of which he was acquitted. See Appellant’s brief at
23. Since that claim was not raised in Appellant’s post-sentence motion or
his Pa.R.A.P. 2119(f) statement, it is not preserved for our review.

                                          - 14 -
J-A20011-20



Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).

      While its discretion is broad, “the trial court’s discretion is not

unfettered.” Commonwealth v. Coulverson, 34 A.3d 135, 144 (Pa.Super.

2011). “When imposing sentence, a court is required to consider the particular

circumstances of the offense and the character of the defendant.              In

considering these factors, the court should refer to the defendant’s prior

criminal record, age, personal characteristics and potential for rehabilitation.”

Antidormi, supra at 761 (citations and quotation marks omitted). “And, of

course, the court must consider the sentencing guidelines.”        Coulverson,

supra at 144 (cleaned up). The sentence “should call for confinement that is

consistent with the protection of the public, the gravity of the offense as it

relates to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).

      The trial court addressed Appellant’s sentencing challenge as follows:

            Upon sentencing Appellant, this court took into
      consideration the number of offenses to which the Appellant was
      convicted of, the [PSI] report, the extensive prior record of the
      Appellant, the sentencing guidelines, the rehabilitative needs of
      the Appellant and the gravity of the offenses and felt any lesser
      sentence would depreciate from the seriousness of the crimes
      committed.

            The jury found that Appellant murdered victim and
      committed the other crimes as charged. The court listened to
      several victim impact statements and through these statements,
      it was made clear to the court what a tragic effect the loss
      presented to the loved ones of the victim.




                                     - 15 -
J-A20011-20


            . . . After reviewing the [PSI] report and considering the
      facts and circumstances of the case, Appellant’s sentence was
      neither inconsistent with the sentencing code provisions nor
      contrary to the fundamental norms underlying the sentencing
      process. This court considered that a hospital with an emergency
      department was a very short distance from the scene of the crime,
      but that Appellant made no attempt to procure medical care for
      the victim. Rather, he sought to protect himself from punishment
      by trying to conceal the firearm and her body in a nearby
      residence in a cold and callous fashion.

            Therefore, the court finds no reason why Appellant should
      be entitled to any lesser sentence due to a “volume discount.”

Trial Court Opinion, 1/29/20, at 11-12 (unnecessary capitalization omitted).

      We first observe that, because the court considered the PSI, we presume

that it properly considered and weighed all relevant sentencing factors). See,

e.g., Commonwealth v. Kitchen, 162 A.3d 1140, 1147 (Pa.Super. 2017).

Additionally, the record confirms that the trial court heard impact statements

from six members of the victim’s family, including her parents, sister, and

daughter.      See N.T. Sentencing, 9/26/19, at 5-22.    The Commonwealth

requested the maximum sentence on each count, citing Appellant’s lack of

remorse and failure to be rehabilitated after having been in and out of jail

since he was sixteen years old. Id. at 22. The court declined to follow the

Commonwealth’s recommendation, imposing no penalty on one of the firearm

convictions.     Further, given Appellant’s prior record score of RFEL, the

sentences imposed were all either within the standard range or aggravated

range of the guidelines. See id. at 25-27. The court stated on the record its

consideration of the seriousness of the crimes and Appellant’s rehabilitative


                                    - 16 -
J-A20011-20


needs, and it concluded that any lesser sentence would not sufficiently address

his actions and need for “correctional treatment.”       Id. at 28.       Appellant

admitted that he “accidentally shot [his] homie,” yet he not only failed to call

911 or take her across the street to the hospital, but he feigned ignorance

when medical     personnel arrived,    and    the   victim   thereafter    died of

cardiorespiratory arrest from the bullet that punctured her lung.

      Upon this record, we discern no indication that “the sentencing court

ignored or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

Antidormi, supra at 760. No relief is due.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020




                                     - 17 -